Citation Nr: 1620458	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-30 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for right knee strain, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for status post fracture of the right femur with open reduction internal fixation, currently rated as 10 percent disabling.

3.  Entitlement to service connection for a low back disability, to include spondylolisthesis, L5-S1, to include as secondary to the service-connected disabilities of status post fracture of the right femur with open reduction internal fixation and right knee strain.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1985 to February 1988.

These matters come before the Board of Veterans' Appeals (the Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2013, the Veteran provided testimony regarding the claims on appeal at a video-conference Board hearing before the undersigned Veterans Law Judge.  

The issues of entitlement to service connection for a right wrist disability, a right shoulder disability, and a psychiatric disorder have been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the Veteran's statement of September 2013 and the BVA hearing transcript, p. 27.  

Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2014 remand, the Board directed VA to attempt to obtain records pertaining to treatment of the Veteran at Long Beach Community Hospital and the Cleveland Clinic.  However, the April 2014 letter sent to the Veteran requesting that he authorize the release of records did not reference these facilities.  

Also while the AOJ obtained an examination concerning the lumbar spine in April 2014 and an opinion in January 2015, the VA examiner failed to opine as requested in the February 2014 remand.  Therefore, the January 2015 VA opinion is not adequate for rating purposes.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, an examination concerning the service-connected right femur disorder was conducted in April 2014, but the examiner did not provide information concerning the range of motion of the right thigh.  As the disability is rated under Diagnostic Codes 5251-5255, additional medical inquiry is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding treatment records from the VA Medical Centers in Long Beach and Cleveland, the Ravenna and Brecksville CBOC's and from the Akron Multi-Specialty Outpatient Clinic.  

2.  Request that the Veteran provide or authorize VA to obtain records from the Cleveland Clinic and the Long Beach Community Hospital.  All attempts to obtain records should be documented.  

3. Thereafter, obtain an opinion, from a qualified VA examiner, in order to evaluate the etiology of the Veteran's low back disability.  The RO must forward the following opinion request to the examiner.

 Specifically, the examiner should opine on the following:

a)  Explain whether the lumbar spine bilateral pars defect/spina bifida occulta is a congenital or developmental defect or disease. See VA x-ray report of May 2009.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

b)  If it is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  

c)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.

d)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

e)  If any responses above are negative, provide an opinion as to whether the current spine disabilities, including spondylolisthesis and stenosis, at least as likely as not (a probability of 50 percent or greater) began in or are related to active service.

f)  Also, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a current low back disability that was caused by his service-connected right femur and right knee disabilities, to include as a result of an altered gait.

g)  whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a current low back disability that was aggravated (i.e., worsened) beyond the natural progress by his service-connected right femur and right knee disabilities, to include as a result of an altered gait.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's low back disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right femur and right knee disabilities.

The examiner should review the Veteran's records on VBMS/Virtual VA.  Any opinions offered should be accompanied by supporting rationales.

4.  After steps 1 and 2 are complete, schedule the Veteran for an appropriate examination to determine the severity of his service-connected status post fracture of the right femur.  The Veteran's VBMS/Virtual VA records must be made available to the examiner in conjunction with the examination.

All indicated studies, including range of motion studies in degrees of the right thigh, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain.  

The extent of any pain, incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

5.  After ensuring that the requested actions are completed, the RO or AMC should take any other development actions deemed warranted.  If the benefits sought are not fully granted, the RO or AMC must furnish a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




